Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1 and 4-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang et al (US 2019/0260402).
	Regarding claims 1, 9 and 10, Chuang discloses a digital pre-distortion method for a multiband signal, a device and a non-transitory computer readable storage medium (Figure 5 and Paragraph 0086: a computer accessible non-statutory storage medium includes…) comprising:
determining a possible power amplifier distortion according to configuration of a signal issued by a cell (Figure 4, step 410: receiving an input signal comprising multiple signal portions in different frequency bands. Step 420: performing digital signal predistortion on signal components derived from the multiple signal portions of the input signal.); 
selecting a basis function of pre-distortion according to the possible power amplifier distortion (Paragraph 0065: according to some of the approaches described herein, certain basis functions corresponding to various signal components(e.g., cross-terms) chosen explicitly, so that the DPD has the following form. Figure 4, step 410: ; 
solving, according to a pre-collected reference multiband signal and a corresponding feedback signal, the selected basis function to obtain a pre-distortion parameter (Figure 2 shows a precollected reference multiband signal output from the DPD and provided in the predictor module and a feedback signal being provided to the predictor module. These signals are used to provide the DPD update. Figure 4: step 420: performing predistortion on signal components derived from the multiple signal portions of the input signal using a reduced set of basis functions for at least some cross-terms resulting from a full expansion of the single band model to produce a digital predistorted signal.); and 
processing an input multiband signal according to the selected basis function and the pre- distortion parameter to generate a pre-distortion signal (Figure 4: step 420: performing predistortion on signal components derived from the multiple signal portions of the input signal using a reduced set of basis functions for at least some cross-terms resulting from a full expansion of the single band model to produce a digital predistorted signal.).  
Regarding claim 4, Chuang discloses wherein the determining a possible power amplifier distortion according to configuration of a signal issued by a cell comprises: 
determining a target frequency domain of the signal issued by the cell according to the configuration (Paragraph 0059 discloses the frequency domain of the input signal. Figure 2 shows the dual frequency bands of the incoming signal BW1. However, when processing the input signal, additional types of distortion may be included in the output of the signal. In band distortion illustrated in figure 7A, out of band distortion illustrated in figure 7B and cross band distortion illustrated in figure 7Cmay all be included in the output of the system.); 
calculating a theoretical spectrum distribution of each power amplifier distortion according to the configuration (Paragraph 0059 discloses the frequency domain of the signal. Figure 2 shows the dual frequency bands of the incoming signal as well as the total bandwidth BW2. However, when processing the input signal, additional types of distortion may be included in the output of the signal. In band distortion illustrated in figure 7A, out of band distortion illustrated in figure 7B and cross band distortion illustrated in figure 7Cmay all be included in the output of the system.); 
determining an overlapped range of the target frequency domain and the theoretical spectrum distribution (Figure 2 shows the two bandwidths. The larger total bandwidth and the smaller bandwidth that comprises each of the frequency bands of interest in the input signal.); and 
determining, according to the overlapped range, the possible power amplifier distortion of the signal issued by the cell (Figures 2 and 7A-7C: the smaller bandwidth comprising the frequency bands of interest BW1 will be used to apply the predistortion.).  
Regarding claim 5, Chuang discloses wherein each calculated power amplifier distortion comprises one or more of an in-band intermodulation, an inter-band cross modulation or an out-of-band intermodulation (Paragraph 0059 discloses the frequency domain of the signal. Figure 2 shows the dual frequency bands of the incoming signal as well as the total bandwidth BW2. However, when processing the input signal, additional types of distortion may be included in the output of the signal. In band distortion illustrated in figure 7A, out of band distortion illustrated in figure 7B and cross band distortion illustrated in figure 7Cmay all be included in the output of the system.).
Regarding claim 6, Chuang discloses wherein each calculated power amplifier distortion has an order less than or equal to 7 (Paragraph 0059 discloses the frequency domain of the signal. Figure 2 shows the dual frequency bands of the incoming signal as well as the total bandwidth BW2. However, when processing the input signal, additional types of distortion may be included in the output of the signal. In band distortion illustrated in figure 7A, out of band distortion illustrated in figure 7B and cross band distortion illustrated in figure 7Cmay all be included in the output of the system. The distortion has an order less than an order of 7).  
Regarding claim 7, Chuang discloses wherein the selecting a basis function of pre-distortion according to the possible power amplifier distortion comprises: 
determining, according to the possible power amplifier distortion and a correspondence between the power amplifier distortion and the basis function, basis function corresponding to the possible power amplifier distortion (Figure 4: step 410: Receiving an input signal comprising multiple signal portions in different frequency bands. The non-linear distortions of the transmit chain are represented using a set of basis functions.); and 
in response to a number of the determined basis function exceeding a preset value, screening, according to an importance priority of the basis function, from the determined basis function, some basis functions as the selected functions of pre-distortion (Figure 4: step 420: Performing digital predistortion on signal components derived from the multiple signal portions of the input signal using a reduced set of basis functions that excludes at least some basis functions for at least some cross terms.).  
Regarding claim 8, Chuang discloses wherein the selected basis function is solved by a regularized least square method (Paragraph 0041: the predictor module determines an updated set of parameters that in combination with the basis functions and the intermediate input signal generate a predicted signal that is as close as possible to the sensed signal (e.g., in a least means squared error sense).).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al (US 2019/0260402) in view of Questa (US 2018/0275272).
Regarding claim 2, Chuang discloses the method stated above. Chuang discloses wherein the processing an input multiband signal according to the selected basis function and the pre-distortion parameter to generate a pre-distortion signal comprises: 
adjusting the basis function (Figure 2 shows a precollected reference multiband signal output from the DPD and provided in the predictor module and a feedback signal being provided to the predictor module. These signals are used to provide the DPD update. Figure 4: step 420: performing predistortion on signal components derived from the multiple signal portions of the input signal using a reduced set of basis functions for at least some cross-terms resulting from a full expansion of the single band model to produce a digital predistorted signal.); and 
processing the input multiband signal according to the adjusted basis function and the pre- distortion parameter signal (Figure 4: step 420: performing predistortion on signal components derived from the multiple signal portions of the input signal using a reduced set of basis functions for at least some cross-terms resulting from a full expansion of the single band model to produce a digital predistorted signal.).  
Chuang does not disclose optimizing a memory feature of the selected basis function and adjusting the basis function according to a result of the optimizing.
Questa discloses a method of minimizing or optimizing the difference between the characteristics of a received signal and the characteristics of an ideal received signal using a heuristic optimization algorithm as stated in paragraphs 0032 and 0027. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a heuristic optimization algorithm to minimize the difference from a received signal to an ideal signal as taught by Questa to be used in the predistortion system and corresponding models of Chuang. Using known methods to optimize trained models improves the operation of a system by improving efficiency and effectiveness.
Regarding claim 3, the combination discloses wherein the optimizing is performed by a heuristic search algorithm or a compressed sensing algorithm (Questa discloses a method of minimizing or optimizing the difference between the characteristics of a received signal and the characteristics of an ideal received signal using a heuristic optimization algorithm as stated in paragraphs 0032 and 0027.).  
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Laporte et al (US 2014/0347126) discloses a low complexity digital predistortion for concurrent multiband transmitters. Figure 3 shows the transmitter including two frequency bands. The transmitter utilizes the input signal and the feedback signal to generate the predistortion update signal as shown in the figure. Figure 1 shows the in-band intermodulation, out of band intermodulation and cross modulation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        12/6/2022